UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registranto Filed by a Party other than the Registrantx Check the appropriate box: xPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement oDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 EMS TECHNOLOGIES, INC. (Name of Registrant as Specified in Its Charter) MMI INVESTMENTS, L.P. MMI PLUS, L.P. MCM CAPITAL MANAGEMENT, LLC CLAY B. LIFFLANDER JEROME J. LANDE THEODORE E. MARTIN SAMME L. THOMPSON CARROLL R. WETZEL, JR. (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: PRELIMINARY COPY SUBJECT TO COMPLETION DATED MARCH 7, 2011 MMI INVESTMENTS, L.P. , 2011 Dear Fellow Shareholder: MMI Investments, L.P. (“MMI Investments”) and the other participants in this solicitation (collectively, the “MMI Group” or “we”) are the beneficial owners of an aggregate of 1,184,700 shares of common stock of EMS Technologies, Inc. (the “Company”), representing approximately 7.7% of the outstanding shares of common stock of the Company.For the reasons set forth in the attached Proxy Statement, we believe that the Board of Directors of the Company is not acting in the best interests of its shareholders.We are therefore seeking your support at the annual meeting of shareholders (the “Annual Meeting”) scheduled to be held on , 2011 at _.m. local time at located at , , ,for the following: 1. To elect the MMI Group’s slate of four director nominees to the Company’s Board of Directors in opposition to certain of the Company’s incumbent directors; 2. To ratify the selection of KPMG LLP as the Company’s independent registered public accounting firm for the year ending December 31, 2011; and 3. To transact any other business that may properly come before the Annual Meeting or any adjournment(s) thereof. We are soliciting proxies to elect not only our four director nominees, but also the candidates who have been nominated by the Company other than , , and .This gives shareholders the ability to vote for the total number of directors up for election at the Annual Meeting.The names, backgrounds and qualifications of the Company’s nominees, and other information about them, can be found in the Company’s proxy statement.There is no assurance that any of the Company’s nominees will serve as directors if our nominees are elected. We are not seeking control of the Board of Directors.If elected, our nominees will represent a minority of the members of the Board of Directors and therefore it is not guaranteed that they will have the ability to enhance shareholder value.We hope that this election contest will result in , , and NOT being re-elected to the Board of Directors and send a strong message to the remaining incumbent directors that shareholders are not satisfied with the Company’s operating performance and management. We urge you to carefully consider the information contained in the attached Proxy Statement and then support our efforts by signing, dating and returning the enclosed GOLD proxy card today.The attached Proxy Statement and the enclosed GOLD proxy card are first being furnished to the shareholders on or about , 2011. If you have already voted for the incumbent management slate you have every right to change your vote by signing, dating and returning a later dated GOLD proxy card or by voting in person at the Annual Meeting. If you have any questions or require any assistance with your vote, please contact MacKenzie Partners, Inc., which is assisting us, at their address and toll-free numbers listed below. Thank you for your support Jerome J. Lande MMI Investments, L.P. If you have any questions, require assistance in voting your GOLD proxy card, or need additional copies of the MMI Group’s proxy materials, please call MacKenzie Partners, Inc. at the phone numbers or email listed below. 105 Madison Avenue New York, New York 10016 (212) 929-5500 (Call Collect) proxy@mackenziepartners.com or CALL TOLL FREE (800) 322-2885 2 OF EMS TECHNOLOGIES, INC. PROXY STATEMENT OF MMI INVESTMENTS, L.P. PLEASE SIGN, DATE AND MAIL THE ENCLOSED GOLD PROXY CARD TODAY MMI Investments, L.P., a Delaware limited partnership (“MMI Investments”), MMI Plus, L.P. (“MMI Plus”), a Delaware limited partnership, MCM Capital Management, LLC, a Delaware limited liability company (“MCM”), Clay B. Lifflander, Jerome J. Lande, Theodore E. Martin, Samme L. Thompson and Carroll R. Wetzel, Jr. (collectively, the “MMI Group” or “we”) are significant shareholders of EMS Technologies, Inc., a Georgia corporation (the “Company”).The members of the MMI Group are participants in this solicitation.The MMI Group believes that the Board of Directors of the Company (the “Board”) is not acting in the best interests of its shareholders.We are writing to seek your support for the election of our four director nominees to the Board at the annual meeting of shareholders scheduled to be held on , 2011 at _.m. local time at located at , , (including any adjournments or postponements thereof and any meeting which may be called in lieu thereof, the “Annual Meeting”), for the following: 1. To elect the MMI Group’s director nominees, Jerome J. Lande, Theodore E. Martin, Samme L. Thompson and Carroll R. Wetzel, Jr. (each a “Nominee” and, collectively, the “Nominees”), to serve as directors of the Company, in opposition to the Company’s incumbent directors whose terms expire at the Annual Meeting; 2. To ratify the selection of KPMG LLP as the Company’s independent registered public accounting firm for the year ending December 31, 2011; and 3. To transact any other business that may properly come before the Annual Meeting or any adjournment(s) thereof. This Proxy Statement is soliciting proxies to elect not only our four Nominees, but also the candidates who have been nominated by the Company other than , , and .This gives shareholders who wish to vote for our Nominees the ability to vote for a full slate of ten nominees in total. The Company has set the record date for determining shareholders entitled to notice of and to vote at the Annual Meeting as , 2011 (the “Record Date”).The mailing address of the principal executive offices of the Company is 660 Engineering Drive, Norcross, Georgia 30092.Shareholders of record at the close of business on the Record Date will be entitled to vote at the Annual Meeting.According to the Company, as of the Record Date, there were shares of Common Stock, $0.10 par value (the “Shares”), outstanding and entitled to vote at the Annual Meeting.As of the Record Date, the MMI Group owned an aggregate of 1,184,700 Shares, which represents approximately 7.7% of the Shares outstanding.We intend to vote such Shares FOR the election of the Nominees and FOR the ratification of the selection of KPMG LLP, as described herein. THIS SOLICITATION IS BEING MADE BY THE MMI GROUP AND NOT ON BEHALF OF THE BOARD OF DIRECTORS OR MANAGEMENT OF THE COMPANY.WE ARE NOT AWARE OF ANY OTHER MATTERS TO BE BROUGHT BEFORE THE ANNUAL MEETING OTHER THAN AS DESCRIBED HEREIN.SHOULD OTHER MATTERS, WHICH WE ARE NOT AWARE OF A REASONABLE TIME BEFORE THIS SOLICITATION, BE BROUGHT BEFORE THE ANNUAL MEETING, THE PERSONS NAMED AS PROXIES IN THE ENCLOSED GOLD PROXY CARD WILL VOTE ON SUCH MATTERS IN THEIR DISCRETION. WE URGE YOU TO SIGN, DATE AND RETURN THE GOLD PROXY CARD IN FAVOR OF THE ELECTION OF OUR NOMINEES. IF YOU HAVE ALREADY SENT A PROXY CARD FURNISHED BY COMPANY MANAGEMENT OR THE BOARD, YOU MAY REVOKE THAT PROXY AND VOTE FOR EACH OF THE PROPOSALS DESCRIBED IN THIS PROXY STATEMENT BY SIGNING, DATING AND RETURNING THE ENCLOSED GOLD PROXY CARD.THE LATEST DATED PROXY IS THE ONLY ONE THAT COUNTS.ANY PROXY MAY BE REVOKED AT ANY TIME PRIOR TO THE ANNUAL MEETING BY DELIVERING A WRITTEN NOTICE OF REVOCATION OR A LATER DATED PROXY FOR THE ANNUAL MEETING OR BY VOTING IN PERSON AT THE ANNUAL MEETING. Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting This Proxy Statement and GOLD proxy card are available at 2 IMPORTANT Your vote is important, no matter how many Shares you own.We urge you to sign, date, and return the enclosed GOLD proxy card today to vote FOR the election of our Nominees. · If your Shares are registered in your own name, please sign and date the enclosed GOLD proxy card and return it to the MMI Group in the enclosed envelope today. · If your Shares are held in a brokerage account or bank, you are considered the beneficial owner of the Shares, and these proxy materials, together with a GOLD voting form, are being forwarded to you by your broker or bank.As a beneficial owner, you must instruct your broker, trustee or other representative how to vote. Your broker cannot vote your Shares on your behalf without your instructions. · Depending upon your broker or custodian, you may be able to vote either by toll-free telephone or by the Internet.Please refer to the enclosed voting form for instructions on how to vote electronically.You may also vote by signing, dating and returning the enclosed voting form. Since only your latest dated proxy card will count, we urge you not to return any proxy card you receive from the Company.Even if you return the management proxy card marked “against” or “abstain” as a protest against the incumbent directors, it will revoke any proxy card you may have previously sent to us.Remember, you can vote for our four independent Nominees only on our GOLD proxy card.So please make certain that the latest dated proxy card you return is the GOLD proxy card. If you have any questions regarding your proxy, or need assistance in voting your Shares, please call: 105 Madison Avenue New York, New York 10016 (212) 929-5500 (Call Collect) proxy@mackenziepartners.com or CALL TOLL FREE (800) 322-2885 3 BACKGROUND TO SOLICITATION The following is a chronology of events leading up to this proxy solicitation: · Members of the MMI Group made their respective initial investments in Shares of the Company as follows: § MMI Investments made its initial investment on March 9, 2010. § MMI Plus made its initial investment on December 6, 2010. · On March 30, 2010, representatives of MMI Investments held a conference call with the Company’s CFO, Gary Shell.The purpose of the call was to discuss the fundamentals of the industry and the Company’s business plans. · On June 29, 2010, representatives of MMI Investments met with the Company’s CEO, Neil MacKay, and Gary Shell.The purpose of the meeting was to discuss the Company’s business plans and its long-term strategy. · On July 16, 2010, MMI Investments filed a Schedule 13D with the Securities and Exchange Commission disclosing ownership in excess of 5% of the outstanding Shares.The latest amendment to the Schedule 13D, filed on February 3, 2011, reports aggregate ownership by the members of the MMI Group of 1,184,700 Shares, or approximately 7.7% of the outstanding Shares. · Between August 5, 2010 and September 26, 2010, representatives of MMI Investments attempted to schedule a meeting with Chairman John Mowell, who at the time was also the Executive Director of the Company, to discuss the Board’s and the senior executives’ perspectives on the Company’s strategy.MMI Investments was unable to get Chairman Mowell to schedule a meeting. · On September 27, 2010, MMI Investments delivered a public letter to the Board.The letter outlined MMI Investments’ belief that the Company’s strategy and structure is overly-complex and disjointed and its frustration with the Company’s valuation multiple and stock price performance.MMI Investments urged the Board to form a special committee of independent directors to pursue all strategic alternatives, including the potential sale of the Company, in whole or in parts, to maximize value for all shareholders. · On September 30, 2010, the Company issued a press release acknowledging receipt of MMI Investments’ letter of September 27 and stating “[t]he Board of Directors values open dialogue and input from all our shareholders and we intend to thoughtfully consider the matters raised by MMI.” · On November 2, 2010, MMI Investments delivered a public letter to the Board.The letter discussed various concerns with the Company including the following: § MMI Investments questioned whether the Board and management failed to actively pursue numerous inquiries from qualified strategic acquirers and financial sponsors made over several years regarding the potential sale of the Company or its subsidiaries and reiterated its demand for the formation of a special committee of independent directors to evaluate all strategic alternatives available to the Company. 4 § MMI Investments stated its belief that many of the largest shareholders are frustrated with the stagnation of the Company’s stock price and earnings and share its view that the most likely way for the Company to fully realize the intrinsic value of its assets is through a sale of the Company, in whole or in parts. § MMI Investments called upon the Board to immediately take steps to repeal the Company’s outdated and authoritarian “dead hand” poison pill, which denied new directors the ability to remove or amend the poison pill.While the “dead hand” features of the poison pill have since been repealed, the poison pill otherwise remains intact. § MMI Investments questioned the seriousness of Chairman Mowell’s claim in the Company’s press release of September 30 that the Board values open dialogue and input from shareholders.Since the issuance of this press release, neither Chairman Mowell nor any member of the Board or management had engaged in serious discussions with representatives of MMI Investments regarding its concerns with the Company. · On November 8, 2010, Chairman Mowell delivered a public letter to MMI Investments.The letter acknowledged receipt of MMI Investments’ letter of November 2 and Chairman Mowell expressed his willingness to meet with representatives of MMI Investments. · On November 17, 2010, representatives of MMI Investments met with Chairman Mowell, Neil MacKay, Gary Shell and Board member John Bolton to discuss the Company’s strategy.MMI Investments reiterated its view that the best course of action to maximize shareholder value was the formation by the Board of a special committee of independent directors to evaluate all strategic alternatives available to the Company. · On December 14, 2010, the Company filed an investor presentation with the Securities and Exchange Commission outlining a strategy for combining the Company’s four segments into two focus areas, providing five-year revenue and EBITDA growth targets and claiming that “selling now would deprive EMS shareholders of significant future value.” · On December 20, 2010, MMI Investments delivered a public letter to the Board. The letter reiterated MMI Investments’ belief that a sale of the Company would deliver substantially greater value to shareholders than its present stock price with considerably less risk than maintaining the status quo, particularly given the risk of a declining U.S. defense budget and the risk that the window of opportunity presented by the robust M&A market will not remain open forever. · On February 1, 2011, MMI Investments delivered a letter to the Company nominating Jerome J. Lande, Theodore E. Martin, Samme L. Thompson and Carroll R. Wetzel, Jr. for election to the Board at the Annual Meeting. 5 REASONS FOR OUR SOLICITATION We believe the Company has failed to create value for its shareholders. We are one of the largest shareholders of the Company, owning an aggregate of 1,184,700 Shares, representing approximately 7.7% of the Shares outstanding.Our goal is to maximize the value of the Shares for all shareholders.We believe the current Board has failed to maximize value for shareholders and we have little confidence the Board will address the following serious issues that face the Company: · We believe the Company’s “stay-the-course” strategy will do little to reverse the Company’s history of poor Share price and operating performance and fails to address the Company’s small size and lack of scale; · We believe the Board and management have failed to capitalize on strategic opportunities to monetize the Company’s assets; · We believe the Board’s lack of substantive business experience and failure to align its interests with the shareholders has contributed to the Board’s inability and lack of urgency to address the serious challenges facing the Company; and · We believe the Company’s poison pill serves no purpose other than to entrench the Board. We believe shareholder value will continue to deteriorate unless each of our four highly qualified Nominees, whose qualifications, experience and skills are discussed in further detail below, are elected at the Annual Meeting.If elected at the Annual Meeting, the Nominees, who would represent a minority of the Board, would seek to work with the other Board members to address the concerns outlined above and discussed in further detail below.They will, subject to their fiduciary duties as directors, endeavor to work with the other members of the Board to explore all strategic alternatives to enhance shareholder value, including, but not limited to, monetizing the assets of the Company by recommending that the Board fully explore a potential sale of the Company, in whole or in parts. FAILURE TO IMPLEMENT AN EFFECTIVE STRATEGY THAT WILL REVERSE THE COMPANY’S POOR SHARE PRICE AND OPERATING PERFORMANCE AND ADDRESS THE COMPANY’S OTHER CHALLENGES We do not believe the Company’s “stay-the-course” strategy will reverse the Company’s history of poor Share price and operating performance during the past ten years. As of March 4, 2011, the Company’s cumulative total return has underperformed the cumulative total return of the Russell 2000® Index over an eighteen month, two year, three year, four year, five year and ten year time horizon. The underperformance of the Company’s Shares averaged a stunning -50.6% over those periods. 6 Period Company Return Russell 2000 Return Company Underperformance 18-Month: % % -39.2 % 2-Year: % % -127.5 % 3-Year: -27.1
